DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the germanium layer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 as well as 3-13 due to their dependency require a germanium layer as well as a buffer layer formed directly on silicon. While the use of germanium with silicon was well-known in the art before the effective filing date of the claimed invention, for example germanium on silicon substrates were well-known and common, the specification does not enable one skilled in the art to make and/or use the invention.  For example the use of a germanium on silicon substrate would negate the required limitation of the buffer layer being formed directly on the silicon. There is no indication in the specification including the drawings how and where the germanium layer is to be incorporated into the device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0244151 (Liu) in view of “Monolithic Integration of InGaAs-GaAs Quantum-Dot Laser and Quantum-Well Electroabsorption modulator on Silicon” (Yang) as evidenced by “Electrically pumped continuous-wave III-V quantum dot lasers on silicon” (Chen).
For claim 2, Liu teaches a semiconductor device (fig. 4) comprising: 
a silicon substrate (fig. 4, Si-substrate); 
a buffer layer comprised of at least one layer of III-V compound (fig. 4, 5 nm AlAs nucleation layer and buffer layer), formed directly on silicon (fig. 4, Si-substrate); 
one or more InGaAs/GaAs layer superlattices ([0032]); and 
at least one layer containing III-V compound quantum dots (fig. 4, DWELL, [0032]).
Liu does not explicitly teach the InGaAs/GaAs layer superlattices are strained. Liu does not teach wherein one or more facets are formed using focused ion beam etching such that an angle between a plane of the facet is normal to a plane of growth.
However, the strain appears to be inherent in the super lattice based on the materials used and their mismatched lattice constants. The structure described both in the instant application, see specification, page 9, first paragraph, and Chen, page 308, first column describe substantially similar structures to that in Liu and result in a strained layer superlattice. As Liu uses substantially the same layer structure as the instant application and Chen, the InGaAs/GaAs layer superlattices of Liu will inherently be strained as are the superlattices of the instant application and Chen.
The combination still does not teach wherein one or more facets are formed using focused ion beam etching such that an angle between a plane of the facet is normal to a plane of growth.
However, Yang teaches a quantum dot laser (fig. 1) wherein one or more facets are formed using focused ion beam etching such that an angle between a plane of the facet is substantially normal to a plane of growth in order to create a coupling groove between a laser and modulator in a monolithic laser modulator device (fig. 1, groove, page 748, column 2, final paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Yang’s focused ion beam etching with the device of the previous combination in order to create a coupling groove/facet between the laser and the modulator in monolithic laser modulator device.
While Yang, fig. 1, shows the facet of the groove in substantially perpendicular to a plane of growth, it does not explicitly state the facet and the plane of growth are perpendicular.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the facet in the plane of growth perpendicular, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  The perpendicular facet provides a suitable reflector for the quantum diode laser cavity. In re Aller, 105 USPQ 233.
Alternatively, if the InGaAs/GaAs layer superlattice is determined to not be inherently strained,  Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0244151 (Liu) in view of “Monolithic Integration of InGaAs-GaAs Quantum-Dot Laser and Quantum-Well Electroabsorption Modulator on Silicon” (Yang) and US 2002/0154675 (Deng).
For claim 2, Liu teaches a semiconductor device (fig. 4) comprising: 
a silicon substrate (fig. 4, Si-substrate); 
a buffer layer comprised of at least one layer of III-V compound (fig. 4, 5 nm AlAs nucleation layer and buffer layer), formed directly on silicon (fig. 4, Si-substrate); 
one or more InGaAs/GaAs layer superlattices ([0032]); and 
at least one layer containing III-V compound quantum dots (fig. 4, DWELL, [0032]).
Liu does not explicitly teach the InGaAs/GaAs layer superlattices are strained. Liu does not teach wherein one or more facets are formed using focused ion beam etching such that an angle between a plane of the facet is normal to a plane of growth.
However, Deng teaches a reliability enhancing layer may include a superlattice which is either strained or strain compensated ([0013]).  Liu does not specify whether the superlattices is strained strain compensated.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the superlattices of Liu as a strained superlattice as taught by Deng in order to provide a suitable reliability enhancing layer.  
The combination still does not teach wherein one or more facets are formed using focused ion beam etching such that an angle between a plane of the facet is normal to a plane of growth.
However, Yang teaches a quantum dot laser (fig. 1) wherein one or more facets are formed using focused ion beam etching such that an angle between a plane of the facet is substantially normal to a plane of growth in order to create a coupling groove between a laser and modulator in a monolithic laser modulator device (fig. 1, groove, page 748, column 2, final paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Yang’s focused ion beam etching with the device of the previous combination in order to create a coupling groove/facet between the laser and the modulator in monolithic laser modulator device.
While Yang, fig. 1, shows the facet of the groove in substantially perpendicular to a plane of growth, it does not explicitly state the facet and the plane of growth are perpendicular.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the facet in the plane of growth perpendicular, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  The perpendicular facet provides a suitable reflector for the quantum diode laser cavity. In re Aller, 105 USPQ 233.
Alternatively, claim 2 is rejected under 35 U.S.C. 103 as being obvious over “Electrically pumped continuous-wave III-V quantum dot lasers on silicon” (Chen) in view of “Monolithic Integration of InGaAs-GaAs Quantum-Dot Laser and Quantum-Well Electroabsorption modulator on Silicon” (Yang).  It is noted that while there is overlap between the authors of Chen and inventors of the instant application, Chen includes authors which are not listed as inventors.
For claim 2, Chen teaches a semiconductor device comprising: 
a silicon substrate (fig. 3, Si); 
a buffer layer comprised of at least one layer of III-V compound, formed directly on silicon (fig. 3, III-V buffer); 
one or more InGaAs/GaAs strained layer superlattices (page 308, column 1, line 27 - column 2, line 2); and 
at least one layer containing III-V compound quantum dots (title).
Chen does not teach wherein one or more facets are formed using focused ion beam etching such that an angle between a plane of the facet is normal to a plane of growth.
However, Yang teaches a quantum dot laser (fig. 1) wherein one or more facets are formed using focused ion beam etching such that an angle between a plane of the facet is substantially normal to a plane of growth in order to create a coupling groove between a laser and modulator in a monolithic laser modulator device (fig. 1, groove, page 748, column 2, final paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Yang’s focused ion beam etching with the device of the previous combination in order to create a coupling groove/facet between the laser and the modulator in monolithic laser modulator device.
While Yang, fig. 1, shows the facet of the groove in substantially perpendicular to a plane of growth, it does not explicitly state the facet and the plane of growth are perpendicular.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the facet in the plane of growth perpendicular, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  The perpendicular facet provides a suitable reflector for the quantum diode laser cavity. In re Aller, 105 USPQ 233.
Claim 14 is rejected under 35 U.S.C. 103 as obvious over “InAs/GaAs Quantum-Dot Lasers Monolithically Grown on Si, Ge, and Ge-on-Si Substrates” (Lee) in view of US 2015/0236179 (Yang 179).
	For claim 14, Lee teaches a semiconductor device comprising: 
a silicon substrate (section IV, line 5, Si substrate); 
a germanium layer (section IV, line 3, Ge layer); a
 buffer layer comprised of at least one layer of III-V compound, formed directly on the germanium layer (section IV, line1-3 states “…Ge substrates, the identical growth method was explored on the Ge/Si substrates” and the growth method includes forming a III-V GaAs buffer layer on the substrate as described in section III); 
and at least one layer containing III-V compound quantum dots (section III, lines 8-12, InAs/InGaAs DWELL structure, ), wherein one or more facets are formed (section III, second paragraph and section IV, second paragraph). 
Lee does not teach the facets are formed using focused ion beam etching such that an angle between a plane of the facet is normal to a plane of growth.
However, Yang teaches a quantum dot laser (fig. 1) wherein one or more facets are formed using focused ion beam etching such that an angle between a plane of the facet is substantially normal to a plane of growth in order to create a coupling groove between a laser and modulator in a monolithic laser modulator device (fig. 1, groove, page 748, column 2, final paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Yang’s focused ion beam etching with the device of the previous combination in order to create a coupling groove/facet between the laser and the modulator in a monolithic laser modulator device.
While Yang, fig. 1, shows the facet of the groove in substantially perpendicular to a plane of growth, it does not explicitly state the facet and the plane of growth are perpendicular.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the facet in the plane of growth perpendicular, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  The perpendicular facet provides a suitable reflector for the quantum diode laser cavity. In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Michael Carter/           Primary Examiner, Art Unit 2828